Stark C.P. No. 2006 CR 1824A. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Stark County. Upon consideration of appellant’s motion for supplemental briefing,
It is ordered by the court that the motion is granted.
Appellant shall file a supplemental brief within ten days of the date of this entry addressing whether post-release control was properly imposed in light of the court’s decision in State v. Fry, 125 Ohio St.3d 163, 2010-0hio-1017, 926 N.E.2d 1239. Appellee shall file a response within ten days of the filing of appellant’s brief. Reply briefs shall not be filed, and the Clerk’s Office shall refuse to file any reply briefs or requests for extension of time.